*572Order, Supreme Court, Bronx County (Stanley Green, J.), entered May 7, 2003, which, in this action for breach of contract and wrongful termination, granted defendant-respondent’s motion for summary judgment dismissing the complaint as against her and denied plaintiff’s cross motion to compel further discovery, unanimously affirmed, with costs.
Contrary to plaintiff’s contention, the hospital defendants were under no obligation to renew his medical residency contract. The contract plainly provided that it was for a one-year term and was renewable only by mutual written agreement. Accordingly, defendant-respondent, plaintiffs residency supervisor, did not breach the contract when she informed plaintiff that his contract would not be renewed. Nor does plaintiffs subsequent termination from the residency training program prior to the expiration of his contract furnish grounds for a wrongful termination claim. His termination, based on his inappropriate and unprofessional treatment of a 13-year-old female patient during an unauthorized pelvic examination, was neither arbitrary nor capricious (see Meller v Tancer, 174 AD2d 374, 375 [1991]) and was clearly in accordance with the residency contract pursuant to which termination of a resident was authorized for behavior deleterious to the hospital or the hospital’s patients (see Roth v Beth Israel Med. Ctr., 180 AD2d 434, 435 [1992]). Concur—Tom, J.P., Sullivan, Williams, Friedman and Marlow, JJ.